REPUBLIQUE DU CAMEROUN Paix-Travail-Patrie

CONVENTION D'EXPLOITATION
CONSECUTIVE AU YNÛ. DE LA CONCESSION FORESTIERE N° 1056

6 N° A! Q E/MINFOF/CAB du _L 0 244 9014

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août
1995 fixant les modalités d'application du Régime des Forêts, de l'arrêté 0222 du 25
mai 2001 fixant les procédures d ‘élaboration, d'approbation, de suivi et de mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier
permanent, sur accord du Premier Ministre, Chef du Gouvernement, une Convention
d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre
chargé des Forêts,

d'une part;
ET

La Société de Transport et de Négoce du Cameroun (SODETRAN-CAM)
S.A. BP 394 Douala représentée par ROUGERON Michel en qualité d'
Administrateur Général,
d'autre part.

Il a été convenu ce qui suit:

Article 1”: DISPOSITIONS GÉNÉRALES

{1}: La présente Convention d'Exploitation confère au concessionnaire le droit
d'obtenir annuellement, pendant sa durée, une autorisation pour exploiter une
assiette de coupe conformément aux textes en vigueur.

(2): La présente Convention d'Exploitation s'exerce sur un territoire de 66 861
ha dans le Domaine Forestier Permanent désigné comme étant la concession
forestière n° 1056 et dont les limites sont fixées par celles de l'Unité Forestière
d'Aménagement n° 10 044 tel que décrit dans le plan de localisation.

Article 2: DURÉE DE LA CONVENTION

La présente Convention d'Exploitation est valide jusqu'à la date de la signature
de la Convention Définitive d'Exploitation de la concession forestière n° 1056. À

s

&
e/

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux
normes en vigueur, et sous le contrôle technique de l'Administration chargée des
Forêts, les travaux ci-après :

- la matérialisation des limites de la concession et des assiettes de coupe

annuelles ;

- l'inventaire d'exploitation sur les superficies à couvrir chaque année ;

- l'élaboration du plan quinquennal de chaque Unité Forestière d'Exploitation ;

- l'élaboration du plan annuel d'opération de chaque assiette de coupe ;

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité
de transformation en propre, à justifier par un contrat notarié l'existence d'un
partenariat avec un industriel de son choix, en vue de transformer les bois issus de
cette concession forestière.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

(1) les prescriptions du plan d'aménagement de cette concession déjà
approuvé devront être mises en œuvre.

(2) : conformément aux dispositions de l'arrêté 0222 du 25 mai 2001 fixant les
procédures d ‘élaboration, d'approbation, de suivi et de mise en œuvre des plans
d'aménagement des forêts de production du domaine forestier permanent, le
concessionnaire devra déposer pour approbation :

- le plan de gestion quinquennal avant l'ouverture de chaque Unité Forestière
d'Exploitation;

- le plan annuel d'opération avant l'ouverture de chaque assiette de coupe.

(3) : en cas de révision du plan d'aménagement existant, celle-ci devra se
faire conformément aux dispositions de l'arrêté suscité.

Article7: DISPOSITIONS SUR L'EXPLOITATION

(1}; Le concessionnaire est tenu de respecter les prescriptions du plan
d'aménagement de cette concession forestière approuvé.

(2): Il doit déposer chaque année à l'Administration chargée des Forêts, un
rapport annuel d'intervention forestière un mois après la fin de l'exercice et, le rapport
annuel d'opération de la société forestière au plus tard trois mois après la fin de
l'année financière.

(3): Il est tenu de payer l'ensemble des charges fiscales conformément à la Æ

législation en vigueul
' 4

1
Article 8: La signature de la présente convention est subordonnée à la production
d'une pièce attestant la constitution par le concessionnaire, auprès du Trésor Public,
du cautionnement prévu à l'article 69 de la Loi portant _— des Forêts, de la
Faune et de la Pêche.

Article 9:  L'exécution intégrale des obligations prévues à la présente convention
donne lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de
conformité aux clauses de la Convention d'Exploitation en vue de l'obtention d'une
Convention Définitive d'Exploitation.

Article 10: (1): L'inexécution des obligations de la présente convention entraîne au
terme de sa période de validité, son annulation pure et simple.

(2; Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement
des limites des assiettes de coupe autorisées chaque année à l'exploitation, ou le
non-paiement de l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-
dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention déclare
avoir pris connaissance de toutes les clauses et conditions de la convention
d'exploitation incluant son cahier des charges et l'annexe sur la localisation de la
concession qui en font partie intégrante et déclare en accepter sans réserve toutes
les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention d'Exploitation qui prend effet à compter de la date de signature./-

Fait à Yaoundé, le
LU ET APPROUVÉ

POUR LA SODETRAN-CAM S.A.

L'ADMINISTRATEUR GENERAL LE MINISTRE DES FORETS
Ne | : ET DE LA FAUNE

57 1 Fox: 3343391983
LÉSE# |: Mo002S0S0S
